

Exhibit 10.6
GUESS?, INC.
July 9, 2020


Carlos Alberini


Re:    Fiscal 2021 Bonus Opportunity


Dear Carlos:
As you know, you are party to an employment agreement with Guess?, Inc., a
Delaware corporation (the “Company”), dated January 27, 2019 (the “Employment
Agreement”), which was modified by a letter agreement between you and the
Company dated March 30, 2020 that provided for a temporary reduction of your
base salary (the “Letter Agreement”). Notwithstanding anything to the contrary
in the Employment Agreement or the Letter Agreement, you and the Company have
agreed that your threshold, target and stretch annual incentive bonus
opportunities for the Company’s fiscal year ending January 30, 2021 (the “2021
Bonus”) will be $360,000, $720,000 and $1,080,000, respectively. You have
further agreed that the Company may pay all or any portion of any 2021 Bonus
that you earn in fully vested shares of the Company’s common stock instead of
cash. In those circumstances, the number of shares that you will receive for the
portion of your 2021 Bonus to be paid in Company common stock will be determined
by dividing (x) such portion of your 2021 Bonus by (y) the closing price of a
share of the Company’s common stock on the applicable conversion date as
established by the Compensation Committee of the Company’s Board of Directors
(or, if greater than such closing price, any “floor” value of a share of Company
common stock established by the Compensation Committee in its sole discretion),
with the result rounded down to the nearest whole share.
You hereby agree that the modification of your 2021 Bonus opportunity as
provided for in this letter agreement will not constitute “Good Reason” within
the meaning of your Employment Agreement and will not constitute a breach of
your Employment Agreement.
Except for the changes to your 2021 Bonus opportunity described in this letter
agreement, the provisions of your Employment Agreement and the Letter Agreement
shall continue in full force and effect. This letter agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument. Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.
We appreciate your dedication to the Company.
 
 
 
GUESS?, INC.
 
 
 
 
 
 
 
 /s/ Jason T. Miller
 
 
 
By: Jason T. Miller
 
 
 
Title: General Counsel
Acknowledged and Agreed:
 
 
 
 
 
 
By:
 /s/ Carlos Alberini
 
 
 
Carlos Alberini
 
 
Date:
July 9, 2020
 
 



 